THAYER, Circuit Judge
(dissenting). I agree with my associates that, in view of the decision by the circuit court of, appeals for the Sixth circuit in the case of McSherry Mfg. Co. v. Dowagiac Mfg. Co., 41 C. C. A. 627, 101 Fed. 716, we should resolve such doubts as arise over the question whether the McSherry old structure infringes claims 1, 2, and 3 of Hoyt’s patent No. 446,230, in favor of the Dowagiac Manufacturing Company; holding, on the strength of that decision and on grounds of comity that it does infringe. If the question was one of first impression, serious doubts would unavoidably arise as to whether the former structure infringed the latter, because Hoyt’s patent, confessedly, does not cover a pioneer invention, but merely a new combination of old elements to accomplish a result which had previously been accomplished, and because, in the first three claims of his patent, Hoyt specifically claimed the clamping plates, PP', as an integral part of his combination, whereas the clamping plates, as such, are not found in the McSherry old structure. Nevertheless, as there is a marked similarity between the McSherry old structure and the Hoyt device, I am willing to concede, on the strength of* the decision in the Sixth circuit, that Hoyt’s method of pivoting the spring pressure rods to the bolt, which passes through the forward end of the draft rods, H, by means of the clamping plates, is not so essentially different from the method in which the spring rods of the McSherry old structure are pivoted to the same bolt as to free the latter structure from the charge of infringement. In other words, I am willing to concede that the equivalent of the clamping plates is found in the McSherry old structure.
While making this concession in deference to the decision in the Sixth circuit, I discover no sufficient reasons for holding that the McSherry new structure, with which we are chiefly concerned in the case in hand, infringes the Hoyt patent. The McSherry new structure not only dispenses with the clamping plates, but it employs an additional bar, by which the pressure on the spring rods is transmitted backward to the boot, and through that directly to the shoe. In the new structure the pressure of the spring rods is not upon the forward end of the draft rods, as in the Hoyt device and in the McSherry old structure; but the pressure is applied directly to the boot by the use of an additional bar. In the McSherry new structure no connection exists between the spring pressure bars and the draft rods. The mode of applying pressure to the shoe is essentially different from the method employed by Hoyt. The differences existing between the Hoyt device and the McSherry new device are so marked that the new structure cannot, in my opinion, be held to be an infringement of the Hoyt patent, unless we give to the claims of that patent a broader scope than they are entitled to in view of the state of the art. When the Hoyt patent was issued, what are termed “shoe drills” were in common use, and various means had been employed by the manufacturers of such drills for applying pressure to the shoes, and for elevating them when the operator desired to do so. The problem involved, in constructing convenient mechanism to depress and lift the shoe, would not seem to have been difficult or beyond *143the reach of ordinary mechanical skill. The prior art shows various contrivances to accomplish this end, as in the Packham patent, No. 410,436, the Elam patent, No. 352,512, the Carter patent. No. 284,-376, and the Santrock patent, No. 263,434, in all of which patents devices are disclosed for depressing and elevating the shoe by means of a lever within reach of the operator. Hoyt was not the first person to devise means for depressing and elevating the shoe. Others had done so with ordinary success. Besides, the fact that the McSherry new structure is made in accordance with letters patent No. 668,397, issued to Swope & Moehring, assignors to the McSherry Manufacturing Company, which patent was granted subsequent to the issuance of the Hoyt patent, shows that the officials of the patent office found enough of novelty in the McSherry new structure to differentiate it from the combination covered by the first, second, and third claims of the Hoyt patent. This latter consideration is not controlling; but it should be given some weight in a case like the one in hand, where the issue as to infringement is at least involved in grave doubt. The manner in which the doctrine of mechanical equivalents has been applied by my associates, to reach the conclusion that the McSherry new structure infringes Hoyt’s patent, will, in my opinion, enable the owners of that patent to claim a monopoly of all devices in which spring press rods, pivoted to the forward end of a grain drill and actuated by a lever, are used to depress or elevate the shoes of the drill. I am satisfied that the patent in question is not of a kind which entitles it to such a broad construction. In view of the state of the art and the limited character of the claims, Hoyt should be confined quite closely to the combination of parts which he has described and claimed, thus restricting the monopoly within reasonable bounds. I concur in the views expressed by the learned judge of the circuit court, and think that his decree should be in all respects affirmed.